Name: COMMISSION REGULATION (EC) No 2038/95 of 23 August 1995 determining for the fourth quarter of 1995 the quantities of certain cheeses available under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 199/46 I EN I Official Journal of the European Communities 24. 8 . 95 COMMISSION REGULATION (EC) No 2038/95 of 23 August 1995 determining for the fourth quarter of 1995 the quantities of certain cheeses available under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 tions for import licences for certain products listed in Regulation (EC) No 629/95 relate to quantities less than those available ; whereas for each product the quantity available for the period from 1 October to 31 December 1995 should be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 629/95 of 23 March 1995 laying down detailed rules for the application to milk and milk products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 ('), as last amended by Regu ­ lation (EC) No 1637/95 (2), and in particular Article 4 (4) thereof, Whereas, pursuant to Commission Regulations (EC) No 935/95 (3) and (EC) No 1777/95 (4) determining the extent to which the applications for import licences submitted in April 1 995 for certain cheeses under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 can be accepted, applica ­ HAS ADOPTED THIS REGULATION : Article 1 The quantities available under Regulation (EC) No 629/95 for the period from 1 October to 31 December 1995 shall be as shown in the Annex. Article 2 This Regulation shall enter into force on 24 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1995 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 66, 24. 3. 1995, p. 6. P) OJ No L 155, 6. 7. 1995, p. 29. H OJ No L 96, 28. 4. 1995, p. 17. 0 OJ No L 173, 25. 7. 1995, p. 37. 24. 8 . 95 | EN | Official Journal of the European Communities No L 199/47 ANNEX Total quantity available for the period from 1 October to 31 December 1995 Products originating in Bulgaria CN code Product tonnes ex 0406 90 Cheese other than cheese of cow's milk 136 Products originating in Hungary CN code Product tonnes ex 0406 90 86 Balaton , Cream-white, Hadju, Marvany ex 0406 90 87 Ovari, Pannonia, Trappista ex 0406 90 88 458,750